Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendment filed 06/13/2022 is acknowledged. 
The rejection of Claims 8-11, 13-16, 18, 20 under 35 U.S.C. 112(b) is withdrawn per claim amendments.
Claims 1, 4, 7, 13, 17, 20 have been amended. 
Claims 1-20 are being considered on the merits.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7-20 are rejected under 35 U.S.C. 103 as being unpatentable over Anderson et al. (US 5,698724, hereinafter R1) in view of Feugier et al. (US 2016/0143319, hereinafter R2).  
Amended claim 1 recites the percentage by weight of threonine, valine, isoleucine and leucine. The composition of claim 7 has also been amended to reflect the amendments in claim 1. Claim 1 is limited to a keratin hydrolysate comprising at least 94% by weight of free amino acids relative to the total weight of the amino acids in the hydrolysate. The hydrolysate comprises at least 93% of valine, 90% by weight of isoleucine and 95% leucine in free form. 
Claim 1 - R1 discloses a composition comprising  amino acids and their weight percentages. The composition is produced by acid hydrolysis of chicken feathers. (Examples 2, 3)
Claims 1-4, 7-11, 13-16, 18 - R1 discloses a complete hydrolysis of feathers with little or no amino acid degradation. (Example 4).
R1 uses a 6N solution of hydrochloric acid to hydrolyze feathers (Examples 3, 4).
Claim 4, 7, 11, 16 - Weight of amino acids per 100 g sample (100 g chicken feather) is reported in Table IX. The amino acid component and content of the composition is in the ranges as presently claimed in claim 4. 	
Claim 3 - The cysteine content is less than 2 mol% as presently claimed in claim 3. 
Claim 19 is limited to the addition of cysteine to the amino acid composition. It is noted that in chemic hydrolysis of protein using hydrochloric acid, cysteine is destroyed. Therefore, addition of cysteine (sulfur amino acid) to the amino acid composition would have been obvious. 
However, R1 is silent regarding the incorporation of the amino acid composition in animal feed.
The “starting material” as recited in claims 8-11, 13-16 and 18 is interpreted as an ingredient for making an animal feed. 
R2 discloses foodstuff comprising feather hydrolysate for use in improving performance in a dog. (Abstract)
Claim 4 - R2 discloses the profile of feather hydrolysate [0027, Table 1]
The type of food products in which the amino acid composition may be incorporated are disclosed. 0042-0043]
Claims 8-18, 20, R2 discloses the amount of feather hydrolysate in the foodstuff in the range 30-40% (d.w.b) [0049] or 10-50% (d.w.b.) [0065].
Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Anderson et al. (US 5,698724, hereinafter R1) in view of Yu et al. (US 2015/0208694; hereinafter R3)
Claim 5 is a method for preparing a hydrolysate wherein poultry keratin material (feathers) is acid hydrolyzed, desalified, filtered and optionally dried. Dependent claim 6 is limited to the time-temperature conditions for hydrolyzing the keratinous material.
The disclosure of R1 in incorporated by reference as outline above.
R1 clearly discloses a chemical hydrolysis of poultry feathers wherein 6N hydrochloric acid is used at various temperatures and various time durations. Therefore, acid strength, time and temperature, and the ratio of acid solution to the poultry keratinous material are disclosed as result effective variables. (Examples 2, 3, 4). R1 specifically discloses that a complete hydrolysis can be achieved using the hydrolysis conditions disclosed. (Example 4).
R3 teaches of a method of producing keratin hydrolysate. (Abstract)
R3 discloses a method for filtering a feathers hydrolysate and spray drying the filtrate. [0349].
While R1 discloses a higher temperature and a one step hydrolysis for 1-6 h; carrying out the hydrolysis at lower temperatures for longer times would have been a modification of R1’s process; well within one’s ordinary skill in the art; knowing that time and temperature have inverse relations in chemical reactions; i.e. a higher temperature requires a shorter time and vice versa. 
Claim 5 is also limited to a desalifying step. The desalifying step is a known step in protein hydrolysates produced by acid hydrolysis. Since the strong acid solution is neutralized using sodium hydroxide, salt is produced during neutralization which needs to be removed from the hydrolysate. The neutralization step by sodium hydroxide brings about extraction of tyrosine and cysteine. This step is considered a conventional step in producing protein hydrolysate by chemical hydrolysis. 
Response to Arguments
	Applicant’s arguments have been considered. These arguments are deemed persuasive.
	1.	Applicant argues that Anderson (R1) concerns amino acid metal complexes using hydrolyzed protein.
	a.	Anderson also concerns free amino acids. Please see Experiments 3 and 4. 
	2.	Applicant argues that Anderson, however, fails to teach or suggest Applicant’s claimed hydrolysate of independent claim 1.
	a.	A comparison of Anderson’s hydrolysate and the hydrolysate of claim 1 is presented:
		Hydrolysate of Claim 1			Anderson’s hydrolysate
Free A.A.       at least 94% (by weight)                          101.8% (by weight) (Table IX)
Valin              at least 93% in free form                          more than 93% in free form
Isoleucine	at least 90% in free form			More than 90% in free form
Leucine	at least 95% in free form	                      More than 95% in free form
Threonine	4.00-6.00% by weight			3.71% by weight (1 h hydrolysis)
Valine 	4.00-5.00% by weight                               6.23 % by weight
Isoleucine	1.5-3.00% by weight                                4.0% by weight
Leucine         5.00-6.00% by weight                               7.04% by weight
*****  Furthermore, the paragraph below Table IX clearly states “This set of experiments confirmed that complete hydrolysis can be achieved by heating the contents to 140C and maintaining the temperature for one hour.”  The phrase “complete hydrolysis” is self-explanatory. 
	With the exception of threonine that is slightly below the lower limit of the claimed range, Anderson discloses other amino acids of claim 1 above the claimed ranges. 
	Applicant is reminded that the rejection is an obviousness type rejection. Based on the obviousness rejection, the presently claimed keratin hydrolysate is only obvious over the teachings of Anderson. Anderson employs a chemical hydrolysis using hydrochloric acid and chicken feathers as the substrate. Applicant is also using the same method of hydrolysis using the same substrate. The resulting hydrolysate is expected to be the same. Slight differences in the composition of the hydrolysate could be due to the type of feathers used, or slight changes in the processing variables. The differences are not significant to grant a patent. 
	2.	Applicant argues that Anderson describes composition in terms of g of free amino acids per 100 g sample, but the sample comprises free amino acids, linked amino acids (peptides) and mineral material. 
		The sample Anderson describes is “chicken feathers”. “100 g sample” is 100 g of chicken feathers. This is clearly stated in Table IX. Please see the control and experimental data compared with the control. 
	3.	Applicant argues that Anderson best results were obtained after 5 hours of hydrolysis.
	a.	Anderson clearly states that complete hydrolysis is achieved after 1 hours of hydrolysis at 140C and little or no amino acid degradation, adding that longer time of hydrolysis is not efficient from the standpoint of time. (paragraph below Table IX)
	4.	Applicant argues that Feugier’s (R2) discloses the percentage of each amino acid on the basis of total amino acids (free and linked amino acides).
	a.	Feugier (R2) has been cited to show the use of feather hydrolysate in animal feed. Feugier is not supposed to disclose what is taught by Anderson (R1). Therefore, arguing that percentages of amino acids in Feugier is different from Anderson or from the claimed ranges is irrelevant. 
	5.	Applicant argues that there is no sufficient evidence of record for the required motivation to modify the hydrolysate of Anderson. 
	a.	The presently claimed keratin hydrolysate is obvious over the hydrolysate of Anderson. Feugier has been cited to show the use of keratin hydrolysate in animal feed. Present claims 17 and 20 require a feed comprising 5-40% by weight of the hydrolysate. However, Feugier discloses that the hydrolysate may be incorporated in foods at 1-50% by weight. 
	6.	Applicant argues that Yu does not teach steps of preparing a hydrolysate comprising at least 94% free amino acids relative to the total weight of the amino acids and that the amount of the free form of threonine, valine, isoleucine and leucine, relative to the total weight of the amino acids is not discussed.
	a.	Yu (R3) has been cited to disclose the use of filtration and drying of a protein hydrolysate.  It does not matter how Yu produces the protein hydrolysate. The hydrolysate components and free amino acids of a feather hydrolysate produced by acid hydrolysis is clearly disclosed by Anderson as discussed above.
	7.	Applicant argues that it is important that the correct temperature of acid hydrolysis is selected and that the correct temperature is functionally described at that at which the reaction time is as short as possible.
	a.	As explained in the Office action, time and temperature have inverse relationships. In other words, a lower temperature requires a longer time of reaction. This fact is known and practiced in the art.  As an example, a high temperature-short time (HTST) pasteurization is known in the art. An ultra-high temperature -very short time (UHT) is also known for sterilizing materials. It is also known that shorter process times are less destructive on the quality of the material being processed. Therefore, it is evident that modifying the process of R1 to employ a higher temperature for a shorter time to improve the quality of the keratin hydrolysate was within one’s ordinary skill in the art. 
	8.	Applicant argues that combination of Anderson with Yu is not appropriate because Anderson is concerned with a chemical hydrolysis and Yu carries out an enzymatic hydrolysis. 
a.	Yu has been cited to show that use of filtration or drying of a protein hydrolysate is a conventional step in the process of producing protein hydrolysates.  
However,  It is noted that the "test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference... Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art", In re Keller, 642 F.2d 413,208 USPQ 871,881 (CCPA 1981) and that "combining the teachings of references does not involve an ability to combine their specific structures", In re Nievelt, 482 F.2d 965, 179 USP 224, 226 (CCPA). 
In case of instant claim 5, filtration and drying of the hydrolysate are recited as process steps. 
A prima facie case of obviousness is established where the Examiner demonstrates that the invention in nothing more than the predictable result of a combination of familiar elements according to known methods. KSR Int’l. Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007); Rolls-Royce, PLC v. United Technologies Corp., 603 F.3d 1325, 1338, (Fed. Cir. 2010)(“If a person of ordinary skill, before the time of invention and without knowledge of that invention, would have found the invention merely an easily predictable and achievable variation or combination of the prior art, then the invention likely would have been obvious.”).
In the instant case, since the result effective variables are disclosed by R1, R2, R3 in producing a protein hydrolysate, an optimization of the process would have resulted in producing a protein hydrolysate as presently claimed, absent any evidence to the contrary and absent any unexpected results.  
Examiner’s Note
	Instant claim 6 is limited to a two-step chemical hydrolysis; each at different temperature and a different reaction time. If the two-step hydrolysis is incorporated into claim 5, the Examiner may consider claim 5. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAMID R BADR whose telephone number is (571)270-3455. The examiner can normally be reached Monday-Friday 9:00-5:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 5712703149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAMID R BADR/Primary Examiner, Art Unit 1791